Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-20 are within the four statutory categories. Claims 1-19 are drawn to a method of supporting a medical consultation, which is within the statutory category of processes; Claim 20 is drawn to a medical consultation support terminal, which is within the statutory category of machines, thus all claims are within the four statutory categories (i.e. processes and machines). 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 20, which is a representative claim for all claims 1-20, which is addressed below for 101 explanation purposes, recites: A medical consultation support terminal comprising:
a touch screen configured to display graphic images and receive input data; 
a processor configured to execute a medical consultation support program; and 

a consultant to gain access to the medical consultation support program, 
a graphical user interface searching and selecting an image necessary for a draft of medical consultation content to be provided through the touch screen,
a drafting page of the medical consultation content with a selected image to be displayed on the touch screen,
the input data, which will be inserted in the drafting page of the medical consultation content, to be received from the consultant through the touch screen, 
the medical consultation content to be generated by combining the input data of the consultant and the drafting page of the medical consultation content, and 
the generated medical consultation content to be transferred to a consulter.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because it recites concepts relating to interpersonal and intrapersonal activities (i.e. managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity), but for the recitation of generic computer components. The limitations above merely generate a medical summary (the medical consultation content) by finding an image document and adding extra content. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/ evaluations/ judgments/ analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could select an image to include in a summary and add extra content for example with a writing utensil.


Step 2A of the Alice/Mayo Test - Prong Two
A medical consultation support terminal comprising:
a touch screen configured to display graphic images and receive input data (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f));
a processor configured to execute a medical consultation support program (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)); and 
a memory configured to store commands which will be executed by the processor, wherein the processor controls (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) 
a consultant to gain access to the medical consultation support program, 
a graphical user interface (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) searching and selecting an image necessary for a draft of medical consultation content to be provided through the touch screen (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)),
a drafting page of the medical consultation content with a selected image to be displayed on the touch screen (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)),
the input data, which will be inserted in the drafting page of the medical consultation content, to be received from the consultant through the touch screen (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)), 
the medical consultation content to be generated by combining the input data of the consultant and the drafting page of the medical consultation content, and 
the generated medical consultation content to be transferred to a consulter (insignificant application, extra-solution activity as noted below, see MPEP 2106.05(g), similar to downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55).

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a touch screen configured to display graphic images and receive input data; a processor configured to execute a medical consultation support program; and a memory configured to store commands which will be executed by the processor, wherein the processor controls,” which amount to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., page 12, line 24 – page 17, line 21 of the present Specification: processor 130 may be implemented using at least one of ASICs (Application Specific Integrated Circuits), DSPs (Digital Signal Processors), DSPDs (Digital Signal Processing Devices), PLDs (Programmable Logic Devices), FPGAs (Field Programmable Gate Arrays), processor units, controllers, micro-controllers, micro-processors and electrical units performing the other functions.

add insignificant extra-solution activity to the abstract idea – for example, the recitation of “the generated medical consultation content to be transferred to a consulter” which amounts to insignificant application, see MPEP 2106.05(g).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “a memory configured to store commands which will be executed by the processor.”
The recitation of “the generated medical consultation content to be transferred to a consulter” which amounts to insignificant application, see MPEP 2106.05(g);
“transferred to a consulter” is substantially similar to downloading generated menus, see Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Page 12, line 24 – page 17, line 21 of the Specification (passages cited above) discloses that the additional elements (i.e. the processor, memory, 
Dependent Claims 2-19 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receive,” “input,” “transmit,” features of Claims 2, 3, 13, 14, 15, 17, 18, 19; and the “converting the recorded consultation voices into texts” of Claim 11), performing repetitive calculations (e.g. the “calculating,” “transforming,” features of Claims 10, 16), storing and retrieving information in memory (e.g. the “storing,” “obtaining,” “unifying,” “printing,” features of Claims 4, 5, 9, 11, 12), and linking the abstract idea to a particular technological environment or field of use (e.g. the “written data of the consultant,” “disease diagnosis,” feature of Claims 6, 7, 8).  
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, and 19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 and 19 generally narrative and indefinite, failing to conform to current U.S. practice. Claim 2 appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required. The claim is being interpreted to require displaying a list of available or authorized providers.
Claim 4 recites “storing the written data of the consultant in an animation shape with the lapse of time; recording the consultation voices with the lapse of time.” It is unclear what is meant by “with the lapse of time.” Appropriate correction is required. The limitation is being interpreted to require sequentially storing data.
Claim 5 is rejected at least due to its dependence from Claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim 1, as can best be understood, is rejected under 35 U.S.C. § 102 as being unpatentable over U.S. Patent App. Pub. No. 2014/0257854 to Becker, et al. (“Becker”).

Regarding Claim 1, Becker discloses: 
A method of supporting a medical consultation, the method comprising ([0010]: methods of presenting medical images to a physician) the method comprising: 
enabling a consultant to gain access to a medical consultation support program ([0022]: providing access to a platforms for distributing applications to implement the method); 
searching and selecting an image necessary to draft medical consultation content ([0077]: the system reviews images to determine if there are any “key images” of interest, which requires searching and selecting the key images);
displaying a drafting page of the medical consultation content loaded with the selected image ([0078]: generating a draft report, which includes “key images”); 
receiving input data of the consultant to be inserted in the drafting page of the medical consultation content ([0119]: after the report is generated, it is presented to a physician and modifications are received from the physician, which updates diagnostic data);
generating the medical consultation content through a combination of the received input data and the drafting page of the medical consultation content ([0121]: based on the report and the updated diagnostic data (which includes the physician’s input data), the system generates a report); and
providing a consulter with the generated medical consultation content ([0090]: a final report is prepared for the referring physician).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8-12, 14-15, and 18-19, as can best be understood, are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0257854 to Becker, et al. (“Becker”) in view of U.S. Patent Publication No. 2014/0006055 to Seraly, et al. (“Seraly”).

Regarding claim 2, Becker discloses each of the limitations of claim 1 as discussed above. However, Becker does not explicitly recite: displaying a list of the consulters, wherein the 
Seraly teaches that it is old and well known in the art of healthcare to include displaying a list of the consulters (Seraly, para. [0047]: a list of authorized medical personnel), 
wherein the list of the consulters displays not only a part of the consulter being within a hospital in an activated state but also the other part of the consulter unreached the hospital in an inactivated state (Seraly, para. [0047]: a list of authorized medical personnel having appropriate licensure within the geographic territory), on the basis of position information received from the consulters (Seraly, para. [0047]: when presented with the list, patient 7 chooses an available medical professional) to improve patient care.  
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include displaying a list of the consulters, wherein the list of the consulters displays not only a part of the consulter being within a hospital in an activated state but also the other part of the consulter unreached the hospital in an inactivated state, on the basis of position information received from the consulters, as taught by Seraly, in order to improve patient care because Seraly teaches that such methods improve access to medical professionals.

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the medical consultation content includes at least one of disease diagnosis content for explaining a disease of the consulter (Becker, para. [0136]: the system retrieves relevant disease information and includes this information in the report), medical treatment method content for explaining a medical treatment method for the consulter, medicinal prescription content for explaining medicines prescribed to the consulter, cost description content for explaining medical treatment costs of the consulter, insurance information content including insurance-related information, signature content, and survey content for a post marketing surveillance.

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
generating the medical consultation content by unifying a plurality of consultation content in a generation sequence of the plurality of consultation content when the plurality of consultation content is generated (Becker, para. [0066]: the system organizes a work list for the physician (construed as unifying consultation content in a generation sequence) based on the severity of the medical findings and creates a document that lists the medical findings in the analyzed medical images).

Regarding claim 10, the combination discloses each of the limitations of claim 8 as discussed above. However, Becker does not explicitly recite the medicinal consultation content includes a drafting page of the medicinal consultation content with blanks which will be filled with medicine prescription numerals, and the method further comprises automatically calculating medicine prescription numerals on the basis of information about the consulter and disease diagnosis information and inserting the calculated medicine prescription numerals in the blanks of the drafting page of the medicinal consultation content.
Seraly teaches that it is old and well known in the art of healthcare to include the medicinal consultation content includes a drafting page of the medicinal consultation content with blanks which will be filled with medicine prescription numerals (Seraly, para. [0050]: entry 110, construed as a drafting page with blanks, includes web pages which solicit responses to characterize the precise nature of the condition), and
the method further comprises automatically calculating medicine prescription numerals on the basis of information about the consulter and disease diagnosis information and inserting the calculated medicine prescription numerals in the blanks of the drafting page of the medicinal consultation content (Seraly, para. [0049]: the patient enters medical history including medications, which are listed in the treatment plan) to display treatments. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include the medicinal consultation content includes a drafting page of the medicinal consultation content with blanks which will be filled with medicine prescription numerals, and the method further comprises automatically calculating medicine prescription numerals on the basis of information about the consulter and disease diagnosis information and inserting the calculated medicine prescription numerals in the blanks of the drafting page of the medicinal consultation content, as taught by Seraly, in order to display treatments because Seraly teaches that such methods improve patient treatment.

Regarding claim 11, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the transformation of the medical consultation content includes at least one of setting sequentially input written data into completely input written data , converting the recorded consultation voices into texts, and capturing important image from one of an animation and a motion image included in the medical consultation content to display the captured images as successive process images (Becker, para. [0066]: the system organizes a work list based on the severity of the medical findings and creates a document that lists the medical findings in the analyzed medical images). However, 
Seraly teaches that it is old and well known in the art of healthcare to include transforming the medical consultation content into printable medical consultation content (Seraly, para. [0092]: a user printer can be used to print out the report) to provide a useful summary. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include transforming the medical consultation content into printable medical consultation content, as taught by Seraly, in order to provide a useful summary because Seraly teaches that such methods improve patient treatment and care.

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above. However, Becker does not explicitly recite printing out the transformed printable medical consultation content by transmitting the transformed printable medical consultation content to a printer.
Seraly teaches that it is old and well known in the art of healthcare to include printing out the transformed printable medical consultation content by transmitting the transformed printable medical consultation content to a printer (Seraly, para. [0092]: a user printer can be used to print out the report) to provide a useful summary. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include printing out the transformed printable medical consultation content by transmitting the transformed printable medical consultation content to a printer, as taught by Seraly, in order to provide a useful summary because Seraly teaches that such methods improve patient treatment and care.

claim 14, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
generating shareable medical consultation content through a deletion of privacy information from the medical consultation content (Becker, para. [0111]: patient data is encrypted, construed as removing privacy information, to protect patient confidentiality); and
transmitting the generated shareable medical consultation content to an operating server and enabling the generated shareable medial consultation content to be shared with the other persons (Becker, para. [0111]: the data, such as key images, is transmitted to a remote location, construed as a server, to be shared with other persons, such as emergency room physicians).

Regarding claim 15, the combination discloses each of the limitations of claim 1 as discussed above. However, Becker does not explicitly recite receiving an electronic health record (EHR), which includes weight, blood sugar level and blood pressure information from a terminal of the consulter.
Seraly teaches that it is old and well known in the art of healthcare to include receiving an electronic health record (EHR), which includes weight, blood sugar level and blood pressure information from a terminal of the consulter (Seraly, para. [0075]: patient information including weight) to improve patient care. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include receiving an electronic health record (EHR), which includes weight, blood sugar level and blood pressure information from a terminal of the consulter, as taught by Seraly, improve patient care because Seraly teaches that such methods improve patient treatment and care.

claim 18, the combination discloses each of the limitations of claim 1 as discussed above. However, Becker does not explicitly recite uploading the generated medical consultation content to an operating server; and receiving a compensation for the uploaded medical consultation content according to a download detail to different devices.
Seraly teaches that it is old and well known in the art of healthcare to include uploading the generated medical consultation content to an operating server (Seraly, Claim 4: submitting medical consultation content, such as prescriptions, to a pharmacy web server); and
receiving a compensation for the uploaded medical consultation content according to a download detail to different devices (Seraly, Claim 4: processing payment after submission of the prescription order, construed as the detail to different devices) to ensure payment for services. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include uploading the generated medical consultation content to an operating server; and receiving a compensation for the uploaded medical consultation content according to a download detail to different devices, as taught by Seraly, ensure payment for services because Seraly teaches that such methods improve ease of payment.

Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above. However, Becker does not explicitly recite wherein the receipt of the compensation includes receives the compensation along with a contribution ratio in a draft of secondary medical consultation content when the uploaded medical consultation content corresponds to the secondary medical consultation content which is drafted using content uploaded by a different person.
Seraly teaches that it is old and well known in the art of healthcare to include wherein the receipt of the compensation includes receives the compensation along with a contribution ratio in a draft of secondary medical consultation content (Seraly, para. [0011]: the payments are automatically documented to the patient’s treatment procedure, construed as a secondary medical consultation content) when the uploaded medical consultation content corresponds to the secondary medical consultation content which is drafted using content uploaded by a different person (Seraly, para. [0011]: the information can be uploaded by other providers and/or pathologists) to ensure payment for services. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include wherein the receipt of the compensation includes receives the compensation along with a contribution ratio in a draft of secondary medical consultation content when the uploaded medical consultation content corresponds to the secondary medical consultation content which is drafted using content uploaded by a different person, as taught by Seraly, ensure payment for services because Seraly teaches that such methods improve ease of payment.

Claims 3-6 and 20, as can best be understood, are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0257854 to Becker, et al. (“Becker”) in view of U.S. Patent Publication No. 2014/0006055 to Seraly, et al. (“Seraly”) in further view of U.S. Patent Publication No. 2017/0076046 to Barnes, et al. (“Barnes”).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above. However, Becker does not explicitly recite wherein the input data of the consultant includes at least one of written data of the consultant input through a touch sensor and a consultation voice record recorded through a microphone.
Seraly teaches that it is old and well known in the art of healthcare to include wherein the input data of the consultant includes at least one of written data of the consultant input and a consultation voice record recorded through a microphone (Seraly, para. [0090]: voice recognition to receive input data from a patient, provider, or pharmacist) to provide user input. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include displaying a list of the consulters, wherein the input data of the consultant includes at least one of written data of the consultant input and a consultation voice record recorded through a microphone, as taught by Seraly, in order to provide user input because Seraly teaches that such methods improve user experience.
Barnes teaches that it is old and well known in the art of healthcare to include through a touch sensor (Barnes, [0302]: a touch screen providing an input interface) to provide input.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include through a touch sensor, as taught by Barnes, in order to improve input systems because Barnes teaches that such methods improve user experience.

Regarding claim 4, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the generation of the medical consultation content includes: storing the written data of the consultant in an animation shape with the lapse of time (Becker, para. [0119]: the physician’s modifications relate to the one or more selected images and the modifications are stored in the diagnostic data); and 
combining the written data animation time (Becker, para. [0119]: modifications relating to selected images) with the drafting page of the medical consultation content (Becker, para. [0121]: the system generates a report (construed as the medical consultation content) based on the physician’s input data), 
 provides a live clinic function1 (Becker, para. [0121]: generating a report based on the physician’s input data, which stores the physician feedback, including voice data, in the report, see e.g., para [0090]).
However, Becker does not explicitly recite recording the consultation voices with the lapse of time, and the consultation voice record.
Seraly teaches that it is old and well known in the art of healthcare to include recording the consultation voices with the lapse of time (Seraly, para. [0090]: voice recognition to receive input data from a patient, provider, or pharmacist); and the consultation voice record (Seraly, para. [0090]: voice recognition) to provide user input. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include recording the consultation voices with the lapse of time, and the consultation voice record, as taught by Seraly, in order to provide user input because Seraly teaches that such methods improve user experience and facilitate ease of record keeping.

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above. However, Becker does not explicitly recite wherein the input data of the consultant further includes images obtained by photographing a consultation scene at a separate position and the medical consultation content further includes the photographed images.
Seraly teaches that it is old and well known in the art of healthcare to include wherein the input data of the consultant further includes images obtained by photographing a consultation scene at a separate position (Seraly, para. [0010]: a photograph of a skin feature) and the medical consultation content further includes the photographed images (Seraly, para. [0010]: the photograph is uploaded as part of the treatment plan (construed as the medical consultation report), see also, para. [0050]) to facilitate record keeping.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include wherein the input data of the consultant further includes images obtained by photographing a consultation scene at a separate position and the medical consultation content further includes the photographed images, as taught by Seraly, facilitate record keeping because Seraly teaches that such methods improve user experience and facilitate ease of record keeping.

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above. However Becker does not explicitly recite wherein the input data of the consultant includes written data of the consultant input through a touch sensor, and 
Barnes teaches that it is old and well known in the art of healthcare to include wherein the input data of the consultant includes written data of the consultant input through a touch sensor (Barnes, [0302]: a touch screen providing an input interface);
the generation of the medical consultation content includes turning the written data of the consultant at a previously set angle and combining the turned written data with the drafting page of the medical consultation content and provides a viewing direction change function (Barnes, [0128]: manipulation tools 112 allow the user to enhance the user's viewing of an image, such as by rotating the view) to improve user experience.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the input data of the consultant includes written data of the consultant input through a touch sensor, and the generation of the medical consultation content includes turning the written data of the consultant at a previously set angle and combining the turned written data with the drafting page of the 

Regarding Claim 20, Becker discloses: 
A medical consultation support terminal comprising ([0010]: a computer implemented method of presenting medical images to a physician): 
a processor configured to execute a medical consultation support program ([0015]: using a processor to retrieve images from a database); and
a memory ([0015]: a memory) configured to store commands which will be executed by the processor ([0026]: the processor is programmed to generate a report), wherein the processor controls 
a consultant to gain access to the medical consultation support program ([0022]: providing access to a platforms for distributing applications to implement the method);
a graphical user interface searching and selecting an image necessary for a draft of medical consultation content to be provided through the touch screen ([0077]: the system reviews images to determine if there are any “key images” of interest, which requires searching and selecting the key images),
a drafting page of the medical consultation content with a selected image to be displayed on the touch screen (para. [0078]: generating a draft report, which includes “key images”),
the input data, which will be inserted in the drafting page of the medical consultation content, to be received from the consultant  ([0119]: after the report is generated, it is presented to a physician and modifications are received from the physician, which updates diagnostic data),
the medical consultation content to be generated by combining the input data of the consultant and the drafting page of the medical consultation content ([0121]: based on the report and the updated diagnostic data (which includes the physician’s input data), the system generates a report), and
the generated medical consultation content to be transferred to a consulter ([0090]: a final report is prepared for the referring physician).
However, Becker does not explicitly recite: displaying a list of the consulters, a touch screen configured to display graphic images and receive input data; through the touch screen, wherein the list of the consulters displays not only a part of the consulter being within a hospital in an activated state but also the other part of the consulter unreached the hospital in an inactivated state, on the basis of position information received from the consulters.
Seraly teaches that it is old and well known in the art of healthcare to include displaying a list of the consulters (Seraly, para. [0047]: a list of authorized medical personnel), 
wherein the list of the consulters displays not only a part of the consulter being within a hospital in an activated state but also the other part of the consulter unreached the hospital in an inactivated state (Seraly, para. [0047]: a list of authorized medical personnel having appropriate licensure within the geographic territory), on the basis of position information received from the consulters (Seraly, para. [0047]: when presented with the list, patient 7 chooses an available medical professional) to improve patient care.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Becker to include displaying a list of the consulters, wherein the list of the consulters displays not only a part of the consulter being within a hospital in an activated state but also the other part of the consulter unreached the hospital in an inactivated state, on the basis of position information received from the consulters, as taught by Seraly, in order to improve patient care because Seraly teaches that such methods improve access to medical professionals.
a touch screen configured to display graphic images and receive input data (Barnes, [0302]: a touch screen providing an input interface); through the touch screen (Barnes, [0302]: a touch screen providing an input interface) to provide input.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include through a touch sensor, as taught by Barnes, in order to improve input systems because Barnes teaches that such methods improve user experience.

Claim 7, as can best be understood, is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0257854 to Becker, et al. (“Becker”) in view of U.S. Patent Publication No. 2014/0006055 to Seraly, et al. (“Seraly”) in further view of WIPO Patent Publication No. WO 2015/183828 to Yang, et al. (“Yang”).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above. However, Becker does not explicitly recite wherein the receipt of the input data of the consultant performs one of ignoring the input data received from the consultant and excluding the received input data of the consultant from the drafting page of the medical consultation content at an execution of a privacy protection function.
Yang teaches that it is old and well known in the art of healthcare to include wherein the receipt of the input data (Yang, para. [0326]: entering data such as emergency contacts) of the consultant performs one of ignoring the input data received from the consultant and excluding the received input data of the consultant from the drafting page of the medical consultation content (Yang, para. [0326]: excluding contact information), at an execution of a privacy protection function (Yang, para. [0326]: to protect privacy) to protect confidential health information.
.

Claims 13 and16-17, as can best be understood, are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0257854 to Becker, et al. (“Becker”) in view of U.S. Patent Publication No. 2014/0006055 to Seraly, et al. (“Seraly”) in further view of U.S. Patent Publication No. 2008/0004904 to Tran, et al. (“Tran”).

Regarding claim 13, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
generating survey content (Tran, para. [0032]: a questionnaire), which includes a survey image for a post marketing surveillance (Tran, para. [0032]: capturing responses from the medical questionnaire) and signature panels filled with signatures (Tran, para. [0251]: security measure including a digital signature), for the post marketing surveillance through an edition of the medical consultation content (Tran, para. [0032]: arriving at a diagnosis and creating a prescription, construed as the medical consultation content); and
transmitting the generated survey content for the post marketing surveillance to a server of a pharmaceutical company (Tran, para. [0032]: ordering the medication from a pharmacy).

claim 16, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
transforming the received electronic health record into a graph; and displaying the transformed graph in the drafting page of the medical consultation content (Tran, para. [0482]: displaying body signatures and associated characteristics in a graph, see also Fig. 15C).

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
the receipt of the input data of the consultant includes inputting the written data of the consultant which will be inserted in the displayed graph (Tran, para. [0426]: user feedback, construed as inputting written data, affects the graph as showing in Fig. 15D), and
the generation of the medical consultation content includes generating a graphical image which is obtained by combining the written data of the consultant and the graph (Tran, para. [0426]: user feedback, construed as inputting written data, affects the graph as showing in Fig. 15D).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The e-xaminer can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYAM M GOSWAMI/Examiner, Art Unit 3686  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Present Specification at Page 51, Lines 25-28 refers to the “live clinic function” as “The live clinic function can sequentially store a writing procedure of the user (or consultant) and combine the stored writing procedure with voices recorded during the writing procedure.”